                   Case 20-10553-CSS     Doc 522     Filed 05/20/20     Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



 In re:                                      Chapter 7

                                             Case No. 20-10553 (CSS)

 ART VAN FURNITURE, LLC, et al.,             (Jointly Administered)

                              Debtors.
                                             Ref. Docket No. 489




            OBJECTION OF LCN AVF WARREN (MI) LLC AND LCN CAPITAL
          PARTNERS, LLC TO TRUSTEE’S MOTION FOR ENTRY OF AN ORDER
           EXTENDING THE DEADLINE TO ASSUME OR REJECT UNEXPIRED
                  LEASES OF NONRESIDENTIAL REAL PROPERTY

           LCN AVF Warren (MI) LLC (“LCN AVF”) and LCN Capital Partners, LLC (“LCN

 Capital” and, together with LCN AVF, collectively, the “Landlords”), by and through their

 counsel, hereby file the following objection (this “Objection”) to the Chapter 7 Trustee’s

 motion (the “Extension Motion”) pursuant to section 365(d)(1) of title 11 of the United States

 Code, seeking an order extending the deadline to assume or reject unexpired leases of

 nonresidential real property and respectfully represent as follows:

                                         BACKGROUND

 1.        On March 8, 2020 (the “Petition Date”), the above-referenced debtors (the

 “Debtors”) filed voluntary petitions under chapter 11 of title 11 of the United States Code

 (the “Bankruptcy Code”) with this Court.

 2.        On April 7, 2020 (the “Conversion Date”), this court converted the Debtors’ chapter




4831-9430-8797\8
                Case 20-10553-CSS            Doc 522       Filed 05/20/20        Page 2 of 4




 11 case to a chapter 7 case, and appointed Alfred T. Giuliano as the Chapter 7 trustee (the

 “Trustee”).

 3.      Upon information and belief, the Trustee continued to operate the Debtors’ businesses.

 4.      On April 24, 2020, the Trustee moved to extend section 365(d)(3)’s deadline to

 perform post-petition obligations under the Leases. On April 27, 2020, the Court extended to

 June 6, 2020 the Trustee’s deadline to perform post-petition obligations under the Leases.

                                                The Leases

 5.      The Landlords and Debtor Art Van Furniture, LLC (the “Tenant”) are parties to two

 leases: (i) a Master Lease Agreement dated March 2, 2017 between LCN AVF and the

 Tenant (the “Master Lease”) and (ii) a Lease Agreement dated March 2, 2017 between LCN

 Capital and the Tenant (the “Lease Agreement” and, together with the Master Lease, the

 “Leases”). 1

 6.      Pursuant to the Leases, the Tenant leases multiple properties from the Landlords,

 consisting of the Debtors’ headquarters and primary distribution center in Warren, Michigan

 and five stores located in Kentwood, Comstock Park, Bloomfield Hills, Roseville, and

 Dearborn, Michigan (collectively the “Premises”).

 7.      The Leases require the Tenant to pay quarterly rent to the Landlords as outlined on

 schedules attached to the Leases (the “Rent Schedules”). Under the Rent Schedules, the

 Tenant was obligated to pay the Landlords $2,178,951.86 on April 1, 2020, which payment

 the Tenant failed to make.

                                                   Objection


1 The Leases are not attached hereto because they are voluminous, contain commercially sensitive information,
and, on information and belief, are in the Debtors’ possession.


                                                       2
               Case 20-10553-CSS         Doc 522     Filed 05/20/20    Page 3 of 4




8.        By the Extension Motion, the Trustee is seeking additional time (until August 31,

2020) to assume or reject unexpired leases of non-residential real property, including the

Leases.

9.        As set forth above, the Landlords are currently owed not less than $2,178,951.86 for

the missed April payment during the Tenant’s chapter 11 proceeding. As such, the Debtors

and all stakeholders benefited from the Tenant’s rent-free occupation of the Premises during

the chapter 11 proceeding. Now, post-conversion, the Trustee and all stakeholders continue to

benefit from the rent-free occupation of the Premises. The Trustee should not be allowed to

continue, and benefit from, the rent-free occupation of the Premises. The Leases obligate the

Tenant to pay the Landlords an additional amount of not less than $2,178,951.86 on July 1,

2020. Any further occupation of the Premises should be accompanied by adequate assurances

that the Trustee will perform its post-conversion obligations under the Leases, including

payment of rent as required by section 365(d)(3).

10.       Therefore, the Landlords object to the Extension Motion because it does not condition

the Trustee’s continued use of the Premises on the Trustee’s: 1) timely payment of all

amounts that come due under the Leases after the Conversion Date; and 2) compliance with

the covenant terms of the Leases. Granting the Extension Motion would extend the Trustee’s

time period to reject the Leases now (and extend that time period through August 31, 2020),

before it is known whether or not the Trustee will be able to make the July 1 payment that he

is required to make under the Leases and Section 365(d)(3) of the Bankruptcy Code. It is

inequitable to subject the Landlord to a further extension of the rejection period when it is

unclear whether the Trustee will be able to do what the Bankruptcy Code requires,

particularly where, as here, the Landlord has new tenants lined up for its properties.




                                                 3
             Case 20-10553-CSS         Doc 522     Filed 05/20/20    Page 4 of 4




 11.    The Landlords reserve the right to supplement this Objection and make such other

 and further objections as may be necessary or appropriate.

        WHEREFORE, the Landlords respectfully request that the Court enter an order

 denying the Extension Motion or, conditioning any extension of the Trustee’s deadline to

 assume or reject the Leases upon: 1) timely payment of all amounts that come due after the

 Conversion Date; and 2) compliance with the covenant terms of the Lease.


Dated: May 20, 2020

                                                    DORSEY & WHITNEY (DELAWARE)
                                                    LLP

                                                    /s/ Eric Lopez Schnabel
                                                    Eric Lopez Schnabel
                                                    300 Delaware Avenue Suite 1010
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 425-7171
                                                    Facsimile: (302) 425-7177
                                                    Email: schnabel.eric@dorsey.com

                                                    DORSEY & WHITNEY LLP

                                                    Samuel S. Kohn
                                                    (Pro hac vice pending)
                                                    51 West 52nd Street
                                                    New York, NY 10019-6119
                                                    Telephone: (212) 415-9200
                                                    Facsimile: (212) 953-7201
                                                    Email: kohn.sam@dorsey.com


                                                    Attorneys for LCN AVF Warren (MI) LLC
                                                    and LCN Capital Partners, LLC




                                               4
